Case 2:20-cv-03488-CBM-PJW Document 1 Filed 04/15/20 Page 1 of 11 Page ID #:1



  1
                                    UNITED STATES DISTRICT COURT
  2                                CENTRAL DISTRICT OF CALIFORNIA
                                            LOS ANGELES
  3                                                                         CASE NO.: 2:20-cv-3488
  4   JUISHAN HSU, individually, and
      as survivor of her deceased
  5   husband, CHUNG CHEN’S Estate,
      and as pending Personal Representative
  6   of the ESTATE OF CHUNG CHEN, for
      the benefit of its survivors, and VIVIAN CHEN,
  7   Individually, and as survivor of her deceased
  8   father, CHUNG CHEN’S Estate

  9                  Plaintiffs,
      V.
 10
      PRINCESS CRUISE LINES LTD.
 11

 12           Defendant.
      ________________________________/
 13
                                    COMPLAINT AND JURY DEMAND
 14
             Plaintiffs, by and through their undersigned counsel, hereby sues Defendant, PRINCESS
 15

 16   CRUISE LINES LTD. (hereinafter, “PRINCESS”), and alleges:

 17
                                    THE PARTIES AND JURISDICTION
 18

 19          1.      This is an action seeking damages in excess of $1,000,000.00 (One Million

 20   Dollars) exclusive of interest, costs and attorney's fees.
 21
             2.      This Court has diversity subject matter jurisdiction pursuant to 28 U.S.C. § 1332
 22

 23   as this is a civil action in which the matter in controversy exceeds the sum or value of $75,000,

 24   exclusive of interest and costs, and is between citizens of different States and/or citizens of a State

 25   and citizens or subjects of a foreign state.
 26
             3.      This Court also has Admiralty subject matter jurisdiction pursuant to 28 U.S.C. §
 27

 28   1333 as this case involves a maritime tort. The type of incident and injuries suffered by Plaintiffs

                                                         1
Case 2:20-cv-03488-CBM-PJW Document 1 Filed 04/15/20 Page 2 of 11 Page ID #:2



  1   had the potential to impact maritime commerce as Plaintiffs are at serious risk of imminent harm
  2   as a result of being exposed to the Coronavirus running rampant aboard the cruise ship upon
  3
      which they were paying passengers.
  4
              4.    Plaintiff, JUISHAN HSU is sui juris, and is a resident of Los Angeles County,
  5
      California. Plaintiff was a passenger onboard the cruise ship RUBY PRINCESS. She is expected
  6

  7   to be appointed as Personal Representative of the ESTATE OF CHUNG CHEN, as wife of the

  8   deceased, on behalf of decedent’s lawful survivors and on behalf of the ESTATE OF CHUNG

  9   CHEN, pursuant to California Statute Section 377.60.
 10
              5.    CHUNG CHEN, deceased husband of JUISHAN HSU, was a passenger onboard
 11

 12   the cruise ship, RUBY PRINCESS, and he died on or about April 4, 2020, in Torrance, Los

 13   Angeles County, California, as a result of contracting COVID-19.

 14
              6.    VIVIAN CHEN is sui juris, is a resident of Los Angeles County, and was a
 15
      passenger onboard the cruise ship RUBY PRINCESS along with her parents, Plaintiff, JUISHAN
 16

 17   HSU and the deceased, CHUNG CHEN.

 18
              7.    Princess Cruise Lines LTD. is incorporated in Bermuda, with its headquarters in
 19
      Santa Clarita California. The action is being filed in this Court pursuant to the terms and
 20
      conditions of the Passenger Contract issued by Defendant, Princess Cruise Lines Ltd.
 21

 22
              8.    At all times hereto, PRINCESS owned and operated the cruise ship the Ruby
 23
      Princess.
 24

 25           9.    Plaintiffs JUISHAN HSU, CHUNG CHEN, now deceased, and VIVIAN CHEN

 26   were passengers aboard the Ruby Princess which departed out of Sydney, Australia on March 8,
 27
      2020.
 28
                                                     2
Case 2:20-cv-03488-CBM-PJW Document 1 Filed 04/15/20 Page 3 of 11 Page ID #:3



  1          10.    This Court has personal jurisdiction over PRINCESS as PRINCESS’ principle
  2   place of business is located in Los Angeles County, Los Angeles.
  3

  4                                     FACTUAL BACKROUND

  5
             In the recent months, there has been a worldwide outbreak of a new strain of the Corona
  6
      virus, commonly known as COVID-19. The virus began in China in December 2019, and has
  7
      quickly spread throughout Asia, Europe and most recently, North America. The virus causes
  8

  9   temperature, a dry cough, and can be fatal. There have been over One Hundred Thousand cases

 10   worldwide and over Three Thousand deaths as result of COVID-19. Those fatalities have largely

 11   been amongst the elderly population, and those with underlying medical complications.
 12
             COVID-19 really gained the attention of the public when the Diamond Princess Cruise
 13

 14   ship, also owned and operated by Defendant, suffered an outbreak of the disease at the beginning

 15   of February 2020 in Yokohama, Japan.          The outbreak began with ten cases, and rapidly

 16   multiplied to seven hundred cases, as a result of the flawed two week quarantine on the ship. The
 17
      Center for Disease Control, (CDC) issued a statement on February 18, 2020, that “the rate of new
 18
      reports of positives new on board, (Diamond Princess), especially among those without
 19
      symptoms, highlights the high burden of infection on the ship and potential for ongoing risk.”
 20
      Seven of Defendant’s passengers died as a result of COVID-19.
 21

 22
             Subsequently, Princess Cruises suffered two additional outbreaks on the Grand Princess
 23
      sailings of February 11, 2020 and February 21, 2020 out of San Francisco, resulting in more than
 24
      four deaths and hundreds of infections to its passengers and crew members. Despite having
 25
      experienced three major outbreaks on its ships, Princess Cruises kept sailing out of various ports
 26

 27   of call around the world, including the Ruby Princess ship which sailed out of Sydney, Australia

 28   on March 8, 2020.
                                                      3
Case 2:20-cv-03488-CBM-PJW Document 1 Filed 04/15/20 Page 4 of 11 Page ID #:4



  1           Princess Cruises decided to sail on March 8, 2020, despite their knowledge of the
  2   significant risk of harm to their passengers and crew members, in light of their three prior
  3
      voyages on other ships that resulted in outbreaks of the disease in catastrophic proportions. More
  4
      importantly, Princess Cruises experienced an outbreak of COVID-19 on the Ruby Princess on the
  5
      sailing just prior to the March 8, 2020 voyage, and yet they recklessly decided to board another
  6

  7   three thousand passengers on March 8, 2020, and put their lives at risk.

  8
                                                  COUNT I
  9
                                  (NEGLIGENCE AGAINST PRINCESS)
 10
              11.     Plaintiffs re-allege all allegations in paragraphs 1 through 10 above as if alleged
 11
      fully herein.
 12

 13           12.     PRINCESS owed Plaintiffs, who were paying passengers who boarded the Ruby
 14
      Princess on March 8, 2020, the duty to ensure that they would not be exposed to unreasonable
 15
      risk of harm that Defendant knew or should have known about while sailing on its vessel.
 16

 17           13.     Defendant breached its duty in that it suffered a COVID-19 outbreak on the
 18   voyage just prior to the March 8, 2020 sailing, and yet Defendant’s corporate office made the
 19
      conscious decision to continue sailing the voyage that began on March 8, 2020, with another three
 20
      thousand passengers on an infected ship.
 21

 22           14.     Specifically, Defendant’s corporate office was aware of the outbreak, and went as
 23
      far as to instruct its employees of the Ruby Princess to provide vouchers to the passengers to buy
 24
      lunch, while they delayed the sailing for six hours so that they could further disinfect the ship
 25
      prior to sailing.
 26

 27

 28
                                                       4
Case 2:20-cv-03488-CBM-PJW Document 1 Filed 04/15/20 Page 5 of 11 Page ID #:5



  1          15.     In continuing to sail with another three thousand passengers, including Plaintiffs
  2   on March 8, 2020, knowing that the ship and crew had already been exposed to COVID-19, the
  3
      Defendant, PRINCESS, had exposed Plaintiffs to actual risk of immediate physical injury.
  4

  5          16.     Defendant is further negligent in failing to have proper screening protocols for

  6   COVID-19 prior to boarding the passengers on Plaintiffs’ voyage, despite their experience of
  7   outbreaks on multiple ships prior to the March 8, 2020 sailing, including the outbreak on the
  8
      subject ship just one week prior.
  9

 10          17.     To add insult to injury, the Defendant, PRINCESS’ corporate office was aware of

 11   an outbreak of COVID-19 on the March 8, 2020 sailing, and failed to even attempt to quarantine
 12   any of the passengers onboard. They didn’t even bother to notify the passengers that there was an
 13
      actual outbreak, allowing the sailing to continue as if it were a normal cruise, up until the time it
 14
      returned to Australia three days early.
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25          18.     As a result of the Defendant’s lackadaisical approach to the safety of Plaintiffs, its
 26   passengers and crew aboard the Ruby Princess, Plaintiffs contracted COVID-19 and ultimately
 27
      resulted in the untimely death of CHUNG CHEN.
 28
                                                       5
Case 2:20-cv-03488-CBM-PJW Document 1 Filed 04/15/20 Page 6 of 11 Page ID #:6



  1          19.     Finally, Defendant, PRINCESS’ corporate office is negligent in failing to
  2   adequately warn Plaintiffs about the potential exposure to COVID-19 prior to boarding the ship
  3
      on March 8, 2020, and again during the sailing of said cruise. Defendant had actual knowledge of
  4
      passengers and crew members with symptoms of Coronavirus during the March 8, 2020 sailing
  5
      and failed to inform Plaintiffs, at any time, prior to boarding or while they were already onboard,
  6

  7   that they were exposed to COVID-19.

  8
             20.     If Plaintiffs had knowledge of this actual risk of exposure prior to boarding, they
  9
      would have never boarded the ship, and they would’ve boarded the first flight out of Australia
 10
      and returned home. Due to Defendant’s outright negligence in failing to warn Plaintiffs of the
 11

 12   actual risk of exposure to COVID-19 aboard its infected ship, Plaintiffs disembarked early and

 13   anxiously awaiting their fate, until they flew back to California, where Plaintiffs, JUISHAN HSU

 14   and VIVIAN CHEN, remain quarantined in their homes after testing positive for COVID-19 and
 15
      ultimately resulting in the untimely death of Plaintiff, CHUNG CHEN.
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
             21.     As a direct and proximate result of the breach of the negligence alleged above,
 26
      CHUNG CHEN was pronounced dead on April 4, 2020, and the Plaintiff, JUISHAN HSU,
 27

 28
                                                      6
Case 2:20-cv-03488-CBM-PJW Document 1 Filed 04/15/20 Page 7 of 11 Page ID #:7



  1   decedent’s wife, has suffered and is suffering and will continue to suffer in the future the
  2   following damages:
  3
                     a.      Loss of support and services
  4

  5                  b.      Loss of companionship

  6
                     c.      Mental pain and suffering, and
  7

  8                  d.      Medical and Funeral expenses
  9
             22.     As a direct and proximate result of the negligence of the Defendant, PRINCESS,
 10

 11   and the ultimate death of CHUNG CHEN, his estate has suffered and will continue the suffer the

 12   following damages;

 13
                     a.      Loss of prospective net accumulations and;
 14

 15                  b.      Medical and funeral bills and expenses charged to the Estate.
 16
             23.     As a direct and proximate result of the negligence of the Defendant, PRINCESS,
 17

 18   Plaintiff, JUISHAN HSU, is suffering with COVID-19 in about her body, and/or aggravated a

 19   preexisting condition, suffered pain therefrom, physical handicap, incurred medical, nursing,

 20   attendant care, suffered emotional distress and said damages and injuries are continuing in their
 21   nature and Plaintiff will suffer such losses and impairments in the future.
 22

 23          24.     As a direct and proximate result of the breach of the negligence alleged above,

 24   CHUNG CHEN was pronounced dead on April 4, 2020, and the Plaintiff, VIVIAN CHEN,

 25   decedent’s daughter, has suffered and is suffering and will continue to suffer in the future the
 26   following damages:
 27
                     a.      Loss of support and services
 28
                                                       7
Case 2:20-cv-03488-CBM-PJW Document 1 Filed 04/15/20 Page 8 of 11 Page ID #:8



  1                    b.     Loss of companionship
  2
                       c.     Mental pain and suffering, and
  3

  4                    d.     Medical and Funeral expenses
  5

  6              25.   As a direct and proximate result of the negligence of the Defendant, PRINCESS,

  7   Plaintiff, VIVIAN CHEN, is suffering with COVID-19 in about her body, and/or aggravated a

  8   preexisting condition, suffered pain therefrom, physical handicap, loss of earnings, incurred
  9   medical, nursing, attendant care, suffered emotional distress and her working ability has been
 10
      impaired; said injuries are and/or can be permanent and continuing in their nature and Plaintiff
 11
      will suffer such losses and impairments in the future.
 12

 13              WHEREFORE, Plaintiffs demand judgment against Defendant, PRINCESS CRUISE
 14   LINES LTD. for damages suffered as result of their negligence and a trial by jury on all issues
 15
      triable.
 16

 17                                                    COUNT II

 18                         (GROSS NEGLIGENCE AGAINST DEFENDANT PRINCESS)
 19              26.   Plaintiffs re-allege all allegations set out in paragraphs 1 through 25 above as if
 20
      alleged fully herein.
 21

 22              27.   Defendant, PRINCESS’ corporate office’s conduct in deciding to continue to sail

 23   the Ruby Princess with Plaintiffs, knowing that the ship was infected from a prior voyage and
 24
      prior crew members who came down with symptoms of COVID-19, on board with Plaintiffs,
 25
      shows a lack of any care on the part of Defendant, amounting to gross negligence.        Defendant
 26
      knew how dangerous it was to expose Plaintiffs and the rest of its passengers to COVID-19 in
 27
      light of its experience with the Diamond Princess and two sailings on the Grand Princess, and yet
 28
                                                        8
Case 2:20-cv-03488-CBM-PJW Document 1 Filed 04/15/20 Page 9 of 11 Page ID #:9



  1   it departed from what a reasonably careful cruise line would do under the circumstances in
  2   continuing to sail with Plaintiffs.
  3

  4           28.    Moreover, Defendant’s corporate office’s conduct in failing to warn Plaintiffs of

  5   their actual risk of harm in being exposed to COVID-19, either prior to boarding or while they

  6   were already onboard, in light of prior passengers and crew members, who came down with
  7   symptoms from the prior voyage, amounts to an extreme departure of a what a reasonably careful
  8
      cruise line would do.
  9

 10           29.    Defendant, PRINCESS’ corporate office chose to place profits over the safety of

 11   its passengers, crew and the general public in continuing to operate business as usual, despite
 12   their knowledge of the actual risk of injury to Plaintiffs, one of whom was elderly and ultimately,
 13
      died.
 14

 15           30.    As a direct and proximate result of the gross negligence as alleged above, CHUNG

 16   CHEN was pronounced dead on April 4, 2020, and the Plaintiff, JUISHAN HSU, decedent’s
 17
      wife, has suffered and is suffering and will continue to suffer in the future the following damages:
 18
                     a.       Loss of support and services
 19

 20                  b.       Loss of companionship

 21
                     c.       Mental pain and suffering, and
 22

 23                  d.       Medical and Funeral expenses
 24
              31.    As a direct and proximate result of the gross negligence of the Defendant,
 25

 26   PRINCESS, and the ultimate death of CHUNG CHEN, his estate has suffered and will continue

 27   to suffer the following damages;

 28
                                                       9
Case 2:20-cv-03488-CBM-PJW Document 1 Filed 04/15/20 Page 10 of 11 Page ID #:10



   1                  a.     Loss of prospective net accumulations and;
   2
                      b.     Medical and funeral bills and expenses charged to the Estate.
   3

   4          32.     As a direct and proximate result of the gross negligence of the Defendant,
   5
       PRINCESS, Plaintiff, JUISHAN HSU, is suffering with COVID-19 in about her body, and/or
   6
       aggravated a preexisting condition, suffered pain therefrom, physical handicap, incurred medical,
   7
       nursing, attendant care, suffered emotional distress and has been impaired and said injuries are
   8

   9   and/or can be permanent and continuing in their nature and Plaintiff will suffer such losses and

  10   impairments in the future.

  11
              33.     As a direct and proximate result of the gross negligence alleged above, CHUNG
  12
       CHEN was pronounced dead on April 4, 2020, and the Plaintiff, VIVIAN CHEN, decedent’s
  13

  14   daughter, has suffered and is suffering and will continue to suffer in the future the following

  15   damages:

  16                  a.     Loss of support and services
  17
                      b.     Loss of companionship
  18

  19                  c.     Mental pain and suffering, and
  20

  21                  d.     Medical and Funeral expenses

  22
              34.     As a direct and proximate result of the gross negligence of the Defendant,
  23
       PRINCESS, Plaintiff, VIVIAN CHEN, is suffering with COVID-19 in about her body, and/or
  24
       aggravated a preexisting condition, suffered pain therefrom, physical handicap, loss of earnings,
  25

  26   incurred medical, nursing, attendant care, suffered emotional distress and her working ability has

  27

  28
                                                      10
Case 2:20-cv-03488-CBM-PJW Document 1 Filed 04/15/20 Page 11 of 11 Page ID #:11



   1   been impaired; said injuries are and/or can be permanent and continuing in their nature and
   2   Plaintiff will suffer such losses and impairments in the future.
   3

   4          WHEREFORE, Plaintiffs demand punitive damages against Defendant, PRINCESS

   5   CRUISE LINES LTD. as result of their gross negligence and a trial by jury on all issues triable.

   6
                                        DEMAND FOR JURY TRIAL
   7
              The Plaintiffs hereby demand trial by jury of all issues so triable of right.
   8

   9   DATED this 15th day of April, 2020.

  10                                                 Michael A. Simmrin, Esq.
                                                     SIMMRIN LAW GROUP
  11                                                 3500 W. Olive Avenue
                                                     Suite 300
  12                                                 Burbank, CA 91505
  13                                                 Tel.: 818-827-7171
                                                     Fax: 424-653-6564
  14
                                                     By _________________________
  15                                                       MICHAEL A. SIMMRIN
                                                           California Bar No.238092
  16

  17
                                                     Debi F. Chalik, Esq. (Pro Hac Vice Pending)
  18                                                 CHALIK & CHALIK, P.A.
                                                     Attorneys for Plaintiff
  19                                                 10063 N. W. 1st Court
                                                     Plantation, Florida 33324
  20
                                                     Tel.: (954) 476-1000
  21                                                 Fax: (954) 472-1173

  22                                                 By _________________________
                                                           DEBI F. CHALIK
  23                                                       Florida Bar No. 179566
  24

  25

  26

  27

  28
                                                        11
